                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CYNTHIA DOMINGUEZ,                               Case No. 19-cv-07292-HSG
                                   8                    Plaintiff,                        ORDER DIRECTING PLAINTIFF TO
                                                                                          FILE CONSENT/DECLINATION TO
                                   9             v.                                       MAGISTRATE JUDGE JURISDICTION
                                  10     ANDREW M. SAUL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court DIRECTS Plaintiff to file a consent or declination to proceed before a

                                  14   magistrate judge by January 31, 2020. Note that any party is free to withhold consent to proceed

                                  15   before a magistrate judge without adverse substantive consequences. The forms are available at:

                                  16   http://cand.uscourts.gov/civilforms.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: 1/15/2020

                                  20                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
